Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 10/22/2021.  Claims 31-50 are pending and have been examined.
Terminal Disclaimer
The terminal disclaimer filed on 10/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,904,622 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 31-50 are allowable because the prior art fails to teach or suggest a method of providing content for a duration of a variable-duration activity, the method comprising: recording a plurality of start cues, each start cue indicating a start of a respective session of a variable-duration activity; recording a plurality of stop cues, each stop cue indicating an end of the respective session of the variable-duration activity; determining an average time for the variable-duration activity based on time differences between the corresponding start cue and stop cue for each respective session; receiving an input and identifying a start cue; identifying one or more content items to provide during a second session of the variable-duration activity, the total runtime of the one or more content items being substantially the same as the average time for the variable-duration activity; and providing for consumption of the one or more content items during the second session of the variable-duration activity, as recited in the claims.
The closest prior art, Zhang et al. (US 2014/0122483), discloses determining a duration of a variable duration event and providing content items based on the duration.  However, Zhang et al. does not disclose identifying content items to provide during a second variable-duration activity as claimed.  Zhang et al. either singularly or in combination fails to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN R SCHNURR/Primary Examiner, Art Unit 2425